In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1172V
                                   Filed: December 10, 2015
                                        UNPUBLISHED

****************************
CAROL A. MARSYLA,                     *
                                      *
                   Petitioner,        *       Ruling on Entitlement; Concession;
                                      *       Tetanus, Diphtheria, Acellular, Pertussis
                                      *       Vaccine (Tdap); Shoulder Injury
SECRETARY OF HEALTH                   *       Related to Vaccine Administration
AND HUMAN SERVICES,                   *       (SIRVA); Special Processing Unit (SPU)
                                      *
                   Respondent.        *
                                      *
****************************
Kate Gerayne Westad, Lommen Abdo Law Firm, Minneapolis, MN, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On October 9, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act”]. Petitioner alleges that she received a tetanus, diphtheria, acellular
pertussis (“Tdap”) vaccine on November 8, 2013, and subsequently suffered a shoulder
injury related to vaccine administration (“SIRVA”). Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On December 9, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that she believes that the alleged injury
is consistent with SIRVA and that it was caused by the administration of petitioner’s
Tdap vaccination. Id. at 3. Respondent further agrees that petitioner has met the
statutory requirements by suffering the condition for more than six months. Id.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                              s/Nora Beth Dorsey
                              Nora Beth Dorsey
                              Chief Special Master




                                       2